Name: COMMISSION REGULATION (EC) No 814/95 of 11 April 1995 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: political geography;  plant product;  trade policy;  trade;  Europe
 Date Published: nan

 12. 4 . 95 | EN 1 Official Journal of the European Communities No L 82/ 13 COMMISSION REGULATION (EC) No 814/95 of 11 April 1995 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 tion (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (2) thereof. The invitation to tender relates to one lot of 25 000 tonnes. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per date of delivery). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan , Kyrgyzstan , Tajikistan and Moldavia foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 25 000 tonnes of wheat held by the German intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot only ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi/Wetstraat 120, B-1049 Brussels . The closing date for the lodgement of tenders shall be 24 April 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 24 April, a second closing date for the lodgement of offers shall be 4 May 1995 at 5 pjm. (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the total of the quantities referred to in Article 1 . Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia and Azerbaijan, fixed by agreement between the authorities in question, referred to in Annex V. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at 25 ECU per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at 170 ECU per tonne . 5 . The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 25 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ (') OJ No L 201 , 4. 8 . 1994, p. 1 . 0 OJ No L 280 , 29. 10 . 1994, p. 2. V) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p. 15. No L 82/ 14 | EN 1 Official Journal of the European Communities 12. 4. 95 certificate certifying the total removal of the quantities, upon completion of that operation . Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I  5 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik (via the ports of Poti or Batumi) or frontier point to be designated by the tenderer (Goods not unloaded). Final delivery date at the port or frontier point : 10 June 1995.  10 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum (via the ports of Poti or Batumi) (Goods not unloaded). Final delivery date at the port : 10 June 1995.  10 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 10 June 1995. No quantity may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. 12. 4 . 95 EN Official Journal of the European Communities No L 82/15 ANNEX II (tonnes) Places of storage Quantity Volksbank eG D-37124 Rosdorf 6 442 Klenke HÃ ¼nnicher MÃ ¼hle D-37647 Vahlbruch 1 193 Nordfrost KÃ ¼hl- und Lagerhaus D-26386 Wilhelmshaven 3 793 Granum GmbH &amp; Co. KG D-31789 Hameln 1 735 Volksbank Einbeck eG D-37586 Dassel 2 486 Lagerhaus Beverungen K. Frehse KG D-37688 Beverungen 9 351 The characteristics of the lots shall be supplied to the tenderers by the German intervention agency. Address of the intervention agency : GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 D-60083 Frankfurt am Main Tel. : 49 69 15 64-0 ; telefax : 49 69 15 64-790/791 /792. No L 82/ 16 PEN Official Journal of the European Communities 12. 4. 95 ANNEX III (a) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail ­ wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovemen ­ tioned station after verification of the integrity of the seals and the number of wagons . The wagons which are not in order will be refused by the authorities of Azerbaijan ; the un ­ loading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities . They will be deducted from the amount to be paid to the successful tenderer. 2. Frontier point to be designated by the tenderer  goods not unloaded. However, the take-over certificate may only be issued after unloading and qualitative and quantitative control of the goods. 3 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul . Usif Zaade No 13. Mr F.R. Mustafaev-President. Tel. : (7-8922) 66 74 51 /66 38 20 . (b) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail ­ wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovemen ­ tioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministry of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 . Mr Stepanian, Deputy Minister. Tel.: (7-8852) 52 03 21 . (c) Place of take-over in Georgia : 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tblisi . Mr Anzar Burdjanadze. Tel . : (7-8832) 99 86 98 ; telefax : (7-8832) 99 67 40 . 12. 4. 95 | EN 1 Official Journal of the European Communities No L 82/17 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks (flour) : of cartons (butter/meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropnate . 12. 4. 95No L 82/ 18 I EN I Official Journal of the European Communities ANNEX V Transit prices on Georgian territory AZERBAIJAN Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US $ 4 US $ 5,5 Poti Batumi US $ 120US $ 14,1 US $ 15,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120 Thermos wagons US $ 6 US $ 29,8 US $ 32,8 US $ 120 ARMENIA Products Discharge cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US $ 4 US $ 5,5 Poti Batumi US $ 120US $ 14 US $ 16 General cargo covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 120 GEORGIA Products Grain-grab Grain-vacuvator General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5